Citation Nr: 0920915	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-37 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1969.  He died in April 2005; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran died in April 2005; he was not in receipt of 
compensation for service-connected disabilities rated as 
totally disabling for 10 years prior to his death.


CONCLUSION OF LAW

Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is not established.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In the present case, the Board notes that the relevant facts 
are not in dispute.  Where the law is determinative of the 
issue on appeal, there is no further evidence to be 
developed.  Accordingly, the Board finds that the provisions 
of the VCAA are not applicable to this issue because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

Nevertheless, the Board notes that a July 2005 letter 
notified the appellant as to what information and evidence 
was needed to substantiate her claim for DIC under 
38 U.S.C.A. § 1318.  It also requested that she provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
appellant, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
This letter was sent to the appellant prior to the September 
2005 rating decision; the VCAA notice was therefore timely.  
See Pelegrini, 18 Vet. App. at 120.  Furthermore, the Board 
is satisfied that the record has been fully developed as to 
the issue of entitlement to DIC under 38 U.S.C.A. § 1318.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

Analysis

A surviving spouse may establish entitlement to Dependency 
and Indemnity Compensation (DIC) where it is shown that a 
veteran's death was not the result of willful misconduct, and 
at the time of death, the veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: (1) that the veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; (2) that the veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or, (3) that the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) 
(2008).

"Entitled to receive" in this context includes the 
situation where a veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision.  38 
C.F.R. § 3.22(b) (2008).  Any claim of CUE must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  This specific allegation must assert 
more than merely disagreement with how the facts of the case 
were weighed or evaluated. In other words, to present a valid 
claim of CUE, the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In this case, no allegation 
of CUE has been made referable to prior rating decisions 
concerning the level of the Veteran's disability.  Therefore, 
this provision is inapplicable.

The Veteran died in April 2005.  At that time, service 
connection was in effect for several disabilities, evaluated 
as 70 percent disabling under the rating schedule, effective 
in August 2002.  Additionally, a total disability rating 
based on individual unemployability had been granted in 
September 2003, effective July 22, 2003.  This means that the 
Veteran was considered totally disabled for less than two 
years preceding his death.  This is less than the statutory 
requirement for benefits under U.S.C.A. § 1318.  Therefore, 
compensation under this provision is denied.

On a final note, the Board observes that DIC claims are not 
subject to "hypothetical entitlement" analysis.  Rodriguez 
v. Peake, 511 F.3d 1147 (2008).  In other words, the Board 
need not consider whether the Veteran hypothetically would 
have been entitled to a total disability rating for at least 
ten years preceding his death based on evidence in the claims 
folder or in VA custody prior to his death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 
Vet. App. 307 (1998).  Furthermore, as explained above, there 
is no allegation of CUE regarding any prior rating decisions.  
Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

The Veteran served in the Army from December 1967 to October 
1969; he died in April 2005.  The appellant, his widow, has 
filed a claim for DIC for service-connected death benefits.  
She asserts that service connection is warranted for the 
cause of the Veteran's death, in part, because the Veteran's 
service-connected diabetes mellitus and associated peripheral 
neuropathy of the bilateral upper and lower extremities 
contributed to cause his death.  See DIC Claim received May 
5, 2005; Informal Hearing Presentation dated May 26, 2009.  

In support of her claim, the record contains the Veteran's 
death certificate which notes diabetes as an other 
significant condition "contributing to death but not 
resulting in the underlying cause."  The immediate cause of 
death listed is inoperable colon cancer.  Additionally, a 
February 2006 letter from a VA physician states that a 
"complicating factor" of death was diabetes mellitus and 
peripheral neuropathy.  See Letter from VA Physician dated 
February 6, 2006.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  This issue will be resolved by the use of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of a veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).  

In this case, the Board is of the opinion that the above 
evidence raises the issue of whether the Veteran's service-
connected diabetes mellitus with peripheral neuropathy was a 
contributory cause of death.  In this regard, it indicates 
that it was a complicating factor of death.  Unfortunately, 
such evidence alone is not sufficient to establish that 
diabetes mellitus contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance 
to the production of death.  And since the Board is not free 
to make its own medical determinations, but rather, must rely 
on competent evidence from a medical professional, it finds 
that a remand is necessary to obtain a medical opinion 
addressing the issue of whether the Veteran's diabetes 
mellitus with peripheral neuropathy was a contributory cause 
of death.  .  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
38 U.S.C.A. § 5103A(a) (West 2002); Delarosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008).

Additionally, the Board finds that a remand is necessary to 
obtain outstanding medical records that are relevant to the 
current claim on appeal.  See 38 C.F.R. § 3.159(c) (2008).  
Specifically, none of the records associated with the 
Veteran's treatment and evaluation for colon cancer at 
Massilon Hospital between November 2004 and his death are 
associated with the claims file.  Clearly these records are 
pertinent to the issue at hand.  Furthermore, the Veteran 
supposedly underwent a colonoscopy at a facility within the 
Cleveland VA Medical Center.  Although the record contains VA 
treatment records for the period from November 2004 to March 
2005, a colonoscopy report is not among them.  Therefore, 
while this appeal is on remand, the agency of original 
jurisdiction (AOJ) should ensure that all outstanding VA 
medical records have been obtained, including any inpatient 
and outpatient records, lab reports, and diagnostic results.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Court held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Based on the Board's preliminary review of the 
claim and the July 2005 notice provided to the appellant 
pursuant to the VCAA, the Board finds that remand is also 
required so that the appellant can be provided with a new 
VCAA notice letter that more fully complies with the Court's 
holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death, as well as (2) an explanation of 
the evidence and information required to 
substantiate the DIC claim based on the 
conditions not yet service-connected (the 
elements of service connection for a claim 
based on theories of direct service 
connection and Agent Orange exposure).

2.  Contact the appellant to obtain the 
names and addresses of all medical care 
providers who treated the Veteran for 
diabetes mellitus and colon cancer, as 
well as the dates of such treatment.  Such 
request should specifically ask for 
information regarding the following 
providers/facilities: Massilon Hospital.  
After securing the necessary release from 
the appellant, obtain these records.

3.  Obtain any VA inpatient and outpatient 
records, lab reports, and diagnostic 
results, including colonoscopy reports, 
from all facilities located within the 
Cleveland VAMC for the period from 
November 2004 to April 2005.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  Following receipt of any of the above 
records, refer the case to a physician 
with the appropriate medical expertise for 
a VA medical opinion.  The reviewing 
physician must be provided with the entire 
claims folder, including a copy of this 
REMAND.  The opinion should reflect that a 
review of the claims folder was completed.  

After reviewing the record, the reviewing 
VA physician should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
diabetes mellitus with peripheral 
neuropathy of the bilateral upper and 
lower extremities contributed 
substantially or materially to the 
Veteran's death, combined to cause death, 
or aided or lent assistance to the 
production of his death.  The reviewing 
physician should specifically comment on 
whether there is any evidence of 
debilitating effects and general 
impairment of health due to type II 
diabetes mellitus to an extent that would 
render the Veteran materially less capable 
of resisting the effects of colon cancer 
and carcinomatosis of the abdomen. 

A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the reviewing 
physician should clearly and specifically 
so specify in the medical opinion, with an 
explanation as to why this is so.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
appellant has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the appellant and 
her representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


